Citation Nr: 0935722	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  97-31 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected herniated nucleus pulposus, L5-
S1, with traumatic arthritis.

3.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from July 1963 to May 1967 and from September 1972 to 
January 1985.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

Procedural history

The TDIU claim

The Veteran filed a claim for TDIU in April 1998.  This claim 
was denied by the RO in a May 1998 rating decision.  The 
Veteran disagreed with that decision and perfected and appeal 
as to this issue.  

The Board has since remanded the Veteran's TDIU claim five 
times for various evidentiary and procedural development.  
Most recently, in July 2008, the Board remanded the Veteran's 
TDIU claim so that the agency of original jurisdiction (AOJ) 
could obtain the Veteran's Social Security Administration 
(SSA) records, and afford the Veteran appropriate VCAA 
notice.  Such was achieved, and the Veteran's claim was 
denied by the Appeals Management Center (AMC) in a May 2009 
supplemental statement of the case (SSOC).  The Veteran's 
claims file has been returned to the Board for further 
appellate review.

The increased rating and service connection claims

In an April 1985 rating decision, the RO granted the 
Veteran's service connection claim for a lumbar spine 
disability; a 10 percent disability rating was assigned.  
In March 2005, the Board increased this disability rating to 
20 percent.  

In a July 2005 rating decision, the RO denied the Veteran's 
claim of entitlement to an increased disability rating for 
his service-connected lumbar spine disability.  
The Veteran disagreed with the RO's decision in February 2006 
and March 2006 written correspondence.  

In the above-referenced September 2007 rating decision, the 
RO denied the Veteran's claim of entitlement to service 
connection for diabetes mellitus.  The Veteran disagreed with 
the RO's decision and initiated an appeal as to that issue.  

To date, the AOJ has not issued a statement of the case (SOC) 
addressing the Veteran's claims, despite the Board's July 
2008 instructions to do so.  Accordingly, these issues are 
REMANDED to the RO via the AMC for further procedural 
development, namely the issuance of a SOC.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include a 
lumbar spine disability, rated 20 percent disabling; 
residuals of a right elbow injury, rated 10 percent 
disabling; peripheral neuropathy of the right upper 
extremity, rated 10 percent disabling; and residuals of a 
right ankle sprain, a right inguinal hernia, a hiatal hernia 
with gastroesophageal reflux disease, three scars, a para-
lumbar subcutaneous cyst, and hypertension, each rated 
noncompensably (zero percent) disabling.  The combined 
disability rating is 40 percent.  

2.  The medical and other evidence of record does not 
demonstrate that the Veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met, to include on an 
extraschedular basis.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to TDIU.

The Veteran claims entitlement to TDIU.  As is discussed 
elsewhere in this decision, the Board is remanding the 
Veteran's lumbar spine and diabetes claims for further 
development.    

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

Initial comment

The Board wishes to make it clear that it is obviously aware 
of pending claims of entitlement to an increased disability 
rating for the back disability and service connection for 
diabetes mellitus.  However, an appeal has not been perfected 
as to either issue.  As is discussed elsewhere in this 
decision, those issues are being remanded for the issuance of 
a SOC.  There is no assurance that the veteran will appeal 
either issue.   

As was described in the Introduction, the Veteran's TDIU 
claim has been remanded no less than five times.  Remanding 
at this juncture would accomplish nothing except to further 
delay resolution of this issue, which is now almost a decade 
old.  As the United States Court of Appeals for Veterans 
Claims (the Court) stated in Erspamer v. Derwinski, 1 Vet. 
App. 3, 11 (1990): "Ten years is an undeniably, and 
unacceptably, long time to have passed since [the appellant] 
first filed the claim for benefits with the VA. The delays 
have benefited neither the parties nor the public and they 
cannot be permitted to continue.  The petitioner has a right 
to a decision on her claim." 

The Board agrees with the stated goals of the Court and does 
not believe that another remand would be in the best interest 
of anyone.  As will be discussed below, there has been 
substantial development of the TDIU claim over the years.  
Crucially, there is no indication that any evidence is 
missing concerning the severity of the service-connected back 
disability and its impact on the veteran's employability.  A 
remand under such circumstances would be a useless 
expenditure of scarce VA medical and adjudicative resources, 
and would perpetuate "the hamster-wheel reputation of 
veterans law."  See Coburn v. Nicholson, 19 Vet. App. 427, 
434 (2006) (Lance, J., dissenting).

Accordingly, under the circumstances the Board does not find 
the TDIU claim to be inextricably intertwined with the two 
unappealed claims.

Stegall concerns

As was alluded to in the Introduction, the Board remanded the 
Veteran's TDIU claim in July 2008.  In essence, the Board 
instructed the AOJ to provide additional notice pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), to include 
notice as required by Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Additionally, the AOJ was to obtain the Veteran's 
Social Security Administration (SSA) records, and 
readjudicate the Veteran's claim.

In December 2008, the Remand and Rating Development Team sent 
the Veteran a VCAA letter complying with the Board's remand 
instructions.  The Veteran's SSA records have also been 
obtained and associated with the claims folder.  The AMC then 
readjudicated the Veteran's claim in a May 2009 SSOC.  

Thus, with respect to the Veteran's TDIU claim, the Board's 
remand instructions have been fully complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veteran's representative has indicated that the AOJ 
"failed to comply with the instructions contained in the 
March 26, 1999 remand from the Board."  See the July 29, 
2009 Appellant's Post-Remand Brief, page 2.  With respect to 
the Veteran's TDIU claim, the Board instructed the RO at that 
time to determine if the Veteran filed a timely appeal.  
Subsequently, in March 2005, the Board found that a timely 
substantive appeal had in fact been filed via the submission 
of a December 1998 statement from the Veteran's 
representative.  See the Board's March 2005 decision, page 2.  
Thus, the jurisdictional matter in question at the time of 
the Board's March 1999 remand have been resolved, and any 
Stegall violation is moot..  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2009).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to his claim in a letter from the 
Remand and Rating Development Team dated December 2, 2008, 
which informed the Veteran that, in determining his 
disability evaluation, consideration will be given to 
evidence of the "[n]ature and symptoms of the condition," 
the "severity and duration of the symptoms," and the 
"impact of the condition and symptoms on employment and 
daily life."  See the February 2005 VCAA letter, page 5.   

Crucially, the Remand and Rating Development Team informed 
the Veteran of VA's duty to assist him in the development of 
his claim in the above-referenced December 2008 letter, 
whereby the Veteran was advised of the provisions relating to 
the VCAA.  Specifically, the Veteran was advised in the 
letter that VA would assist him with obtaining relevant 
records from any Federal agency, including records from the 
military, VA Medical Centers, and the Social Security 
Administration (SSA).  The Veteran was also advised in the 
letter that a VA examination would be provided if necessary 
to decide his claim.  With respect to private treatment 
records, the December 2008 letter informed the Veteran that 
VA would make reasonable efforts to obtain non-Federal 
evidence.  

The December 2008 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the December 2008 letter, page 2.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a letter dated July 11, 2006.  In any event, because 
the Veteran's claim is now being denied by the Board, 
elements (4) and (5) are moot.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of her 
claim.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  In this 
case, the Veteran's claim for TDIU has been pending since 
1998.  Since the VCAA was not enacted until November 2000, 
furnishing the Veteran with VCAA notice prior to the initial 
adjudication of the claim was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.                See VAOGCPREC 7-2004.

Crucially, following the issuance of the July 2006 Dingess 
letter and the December 2008 VCAA letter, the Veteran was 
allowed the opportunity to present evidence and argument in 
response.  The Veteran's claim was readjudicated in a May 
2009 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the Veteran 
in the timing of the VCAA notice.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Indeed, the above-referenced December 2008 letter 
specifically cited the Vazquez decision,  and advised that a 
disability "rating can be changed if your condition 
changes," and "we will assign a rating from 0 to as much as 
100 percent," depending on the disability involved.  In 
addition, the Remand and Rating Development Team invited 
evidence that would demonstrate limitations in the Veteran's 
daily life and work, such as "on-going treatment records" 
and "[s]tatements from employers as to job performance, lost 
time, or other information regarding how your condition(s) 
affect your ability to work; or [s]tatements discussing your 
disability symptoms from people who have witnessed how they 
affect you."

Accordingly, the Board finds that the Veteran has received 
appropriate VCAA notice to include as contemplated by the 
Court in Vazquez-Flores.  Moreover, the Court's decision in 
Vazquez-Flores was recently vacated by the United States 
Court of Appeals for the Federal Circuit.  See Vazquez-Flores 
v. Shinseki, 2009 WL 2835434 (Fed.Cir.).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's VA and 
private treatment records, and his SSA records.   

The Veteran was provided with a VA examinations in June 2005, 
July 2006, and December 2008.  The reports of these 
examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2008).  The Veteran and his 
representative have not contended otherwise.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran and his representative have been 
afforded the opportunity to present evidence and argument in 
support of his claim.  The Veteran has declined the option 
for a personal hearing.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

TDIU - in general

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  See 38 C.F.R. § 4.16(a) (2008).
The Court noted the following standard announced by the 
Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975):

        It is clear that the claimant need not be a total 
'basket case' before 
        the courts find that there is an inability to engage in 
substantial gainful 
        activity.  The question must be looked at in a practical 
manner, and mere 
        theoretical ability to engage in substantial gainful 
employment is not a 
        sufficient basis to deny benefits.  The test is whether 
a particular job is 
        realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).


Schedular basis

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2008).  

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2008).

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained immediately below, in 
this case only the extraschedular basis need be considered.

Schedular basis

The Veteran is service-connected for a lumbar spine 
disability, rated 20 percent disabling; residuals of a right 
elbow injury, rated 10 percent disabling; peripheral 
neuropathy of the right upper extremity, rated 10 percent 
disabling; and residuals of a right ankle sprain, a right 
inguinal hernia, a hiatal hernia with gastroesophageal reflux 
disease, three scars, a para-lumbar subcutaneous cyst, and 
hypertension, each rated noncompensably (zero percent) 
disabling.  The Veteran's combined rating is 40 percent 
disabling.    

Accordingly, as the Veteran does not have a service-connected 
disability ratable at 40 percent or more, and his combined 
disability rating is less than 70 percent disabling, the 
Veteran does not meet the criteria for consideration of TDIU 
on a schedular basis.  See 38 C.F.R. § 4.16(a) (2008).

Extraschedular basis

In essence, the Veteran contends that his service-connected 
disabilities cause him to be unable to seek and retain 
employment.  Implicit in his presentation is a contention 
that his disabilities are so exceptional that extraschedular 
consideration is warranted.  In accordance with 38 C.F.R. § 
4.16(b), the Board has considered whether the Veteran's claim 
for a total rating based on unemployability due to service-
connected disability should be referred to the Director of 
the Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2008).

The Veteran's prior employment history reflects that he 
previously held jobs as a house monitor, a truck driver, and 
a forklift operator.  The evidence of record also shows that 
the Veteran is currently working part-time as a sales clerk.                   
See the December 2008 VA examiner's report, page 5.  

No medical evidence of record suggests that the Veteran's 
service-connected disabilities, alone, markedly interfere 
with the Veteran's employment.  
In light of the Veteran's current part-time work [5 hours per 
day, 3 days a week], the December 2008 VA examiner indicated 
that the Veteran, while "not capable of being employed in 
any employment that requires heavy physical labor, . . . is 
able to continue in this type of light employment or any 
sedentary employment."  The December 2008 VA examiner 
crucially concluded that the Veteran "is not currently 
unemployable."  

Indeed, the Veteran himself reported to the December 2008 VA 
examiner that he had only missed one week of work in the last 
twelve months, and  "is able to be employed in light duty or 
sedentary jobs . . . ."  See id., page 6.  

The Board recognizes that the Veteran sustained a work-
related injury to his low back in 2004.  However, private 
medical work restriction reports from October, November, and 
December 2004 indicate that the Veteran was capable of 
returning to his work with certain medical restrictions [to 
include lifting, stooping, and twisting].  In a January 2005 
private Occupational Medical Consultation, Dr. K.S. 
pertinently noted after a thorough examination of the 
Veteran's service-connected low back disability that "it is 
my opinion within a reasonable degree of medical probability 
that the claimant is capable of returning to his original 
position of employment."  See the January 13, 2005 report of 
Dr. K.S.  

With respect to the Veteran's other service-connected 
disabilities [namely, a right elbow injury, peripheral 
neuropathy of the right upper extremity, residuals of a right 
ankle sprain, a right inguinal hernia, a hiatal hernia with 
gastroesophageal reflux disease, three scars, a para-lumbar 
subcutaneous cyst, and hypertension], the Veteran underwent a 
comprehensive VA physical examination in June 2005 to assess 
the current severity of the veteran's service-connected 
disabilities and any impact they may have on the Veteran's 
employment.  The June 2005 VA examiner determined that "all 
of the medical problems addressed per today's examination 
worksheet . . . historically [have] not interfered with the 
veteran[']s ability to perform the job funtions [sic] with 
the described various types of employment mentioned on the 
examination worksheet."  See the last page of the June 2005 
VA examiner's report.  

There is no medical evidence of record contrary to the 
opinions of the December 2008 and June 2005 VA examiners.  
The Veteran has had ample opportunity to secure medical 
evidence in his favor and submit the same to VA.   He has not 
done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

The evidence of record attributes difficulty the Veteran may 
have in finding a job, in part, to a nonservice-connected 
disability, diabetes mellitus.  In a February 2006 statement, 
the Veteran himself indicated the had to leave a job in 
October 2005 because of his "back", "right arm and hand" 
and "diabetes."  See the Veteran's February 23, 2006 
statement.  

A July 2006 VA examiner determined that "it is more likely 
than not that [the] veteran is unemployable at his usual 
occupation as a driver due to diabetes mellitus type 2."  
See the July 2006 VA examiner's report, page 27 [emphasis 
added by the Board].  

As is discussed elsewhere in this decision, the Veteran has a 
pending, unappealed claim of entitlement to service 
connection for diabetes mellitus.  Pertinently, the July 2006 
VA examiner did not indicate that the Veteran was unable to 
secure all gainful employment, but merely that the Veteran 
was unable to perform duties as a driver.  This assessment is 
congruent with that of the above-referenced December 2008 VA 
examiner, who noted that the Veteran could not be gainfully 
employed at a job requiring heavy physical labor, but is 
capable of light or sedentary employment.  Thus, even if 
diabetes mellitus is considered the Veteran could still 
engage in sedentary employment.

The Board notes in passing that a December 2003 VA 
examination report indicated that the Veteran "lost his job 
[as a truck driver] because of his back condition."                  
See the December 2003 VA examiner's report, page 14.  
However, as explained in detail above, the Veteran has 
subsequently obtained, and currently has gainful employment 
as a sales clerk.  Accordingly, the December 2003 VA 
examiner's report, in and of itself fails to establish that 
the Veteran is incapable of securing gainful employment.  

The Veteran has been in receipt of SSA disability benefits.  
However, the Board is not bound by SSA's findings.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) [VA is not 
bound by the findings of disability and/or unemployability 
made by other agencies, including SSA]; see also Martin v. 
Brown, 4 Vet. App. 136, 140 (1993) [while a SSA decision is 
not controlling for purposes of VA adjudication, it is 
"pertinent" to a veteran's claim].  Significantly, as has 
been described above, the December 2008 VA examiner concluded 
that the Veteran was in fact employable.

The Board does not in any way disagree that the Veteran's 
service-connected disabilities, particularly his low back 
disability, limit his employability.  The Board believes, 
however, that the symptomatology associated with the service-
connected disabilities is appropriately compensated via the 
combined 40 percent rating which is currently assigned.  Loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

There is  no evidence of frequent hospitalization.  There is 
also no evidence of an exceptional or unusual clinical 
picture, or of any other factor which would allow for the 
assignment of an extraschedular rating.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for TDIU.  In particular, referral to 
appropriate authority for consideration on an extraschedular 
basis under the provisions of 38 C.F.R. § 4.16(b) is not 
warranted.  The benefit sought on appeal is accordingly 
denied.

Final comment

The Board wishes to make it clear that should circumstances 
change, in particular with respect to the two unappealed 
claims which are being remanded, the veteran is free to file 
another TDIU claim.  The Board views its discussion above as 
sufficient to inform the veteran of the elements necessary to 
successfully reopen his claim should he desire to do so in 
the future.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996).


ORDER

Entitlement to TDIU is denied.  


REMAND

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected herniated nucleus pulposus, L5-
S1, with traumatic arthritis.

3.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's claims must be remanded for further evidentiary 
development.  

As has been discussed above, the Board remanded these issues 
in July 2008.  
The Board instructed the AOJ to issue an SOC pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999) [where a notice of 
disagreement is filed but a SOC has not been issued, the 
Board must remand the claims to the agency of original 
jurisdiction so that a SOC may be issued].

To date, no SOC as to either issue has been sent to the 
Veteran.  See the July 29, 2009 Appellant's Post-Remand Brief 
[specifically requesting that the Board remand the Veteran's 
claims "for proper following of the Board's remand order of 
July 2, 2008].  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Because the AOJ 
failed to comply with the Board's remand instructions by not 
issuing an SOC as to the Veteran's lumbar spine and diabetes 
claims, the Board agrees with the Veteran's representative 
that these issues must be remanded so that this may be 
accomplished.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

After undertaking any additional 
development which it deems necessary, the 
VBA should issue a SOC to the Veteran, 
with a copy to his representative, 
addressing the issues of entitlement to an 
increased disability rating for his 
service-connected lumbar spine disability 
and entitlement to service connection for 
diabetes mellitus.  If an appeal is 
perfected as to either issue, the case 
should be returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


